428 S.E.2d 185 (1993)
333 N.C. 466
John D. TUTTERROW and Global International, Inc.
v.
Ronald Mansfield LEACH, Herbert J. Abedon, Fidelity National Trust, and First Fidelity Revenue Trust, Ltd.
No. 411A92.
Supreme Court of North Carolina.
March 11, 1993.
David H. Rogers, Raleigh, for plaintiffs.
Archie W. Futrell, III, Raleigh, for defendants.
Prior report: 107 N.C.App. 703, 421 S.E.2d 816.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiffs in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 11th day of March 1993."